Case 08-13041-CSS                 Doc 1465-1             Filed 09/18/19    Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
       DISTRICT OF DELAWARE


  IN RE:
                           CASE NO. 08-13041-CSS
  Downey Financial Corp.
                           CHAPTER 7
           ​Debtor(s)



             REPORT FOR BANKRUPTCY JUDGES IN CASES TO BE CLOSED


  A.      ​
   $457,849,793.08 TOTAL GROSS RECEIPTS
   $457,849,793.08 TOTAL DISBURSEMENTS
             $0.00 NET BALANCE FOR DISTRIBUTION


  B.        ​FEES AND EXPENSES

  $8,743,913.93 Trustee Compensation
      $2,001.27 Trustee Expenses


  $1,424,124.10 Bond Payments


  $709,158.00 Administrative Rent


            Costs to Secure Property (e.g, casualty insurance,
  $1,215.84 locksmiths)


            Bank Service Fee under 11 U.S.C. 330(a)(1)(B), 503(b)
  $7,674.50 (1), and 507(a)(2)


  $282,281.00 Income Taxes – Internal revenue Service (post-petition)


              Other State or Local Taxes (post-petition, including post-
  $124,522.15 petition real estate taxes)
Case 08-13041-CSS                Doc 1465-1             Filed 09/18/19   Page 2 of 3
  $244,589.78 Other Chapter 7 Administrative Expenses


  $15,044,396.91 Attorney for Trustee Fees (Other Firm)


  $389,076.54 Attorney for Trustee Expenses (Other Firm)


  $221,046.58 Accountant for Trustee Fees (Trustee Firm)


  $2,045.67 Accountant for Trustee Expenses (Trustee Firm)


  $128,693.50 Accountant for Trustee Expenses (Other Firm)


  $2,592.74 Accountant for Trustee Expenses (Other Firm)


  $84,994.85 Arbitrator/Mediator for Trustee Fees


  $104.29 Arbitrator/Mediator for Trustee Expenses


  $5,327,381.66 Consultant for Trustee Fees


  $115,879.36 Consultant for Trustee Expenses


  $10,884,105.03 Other Professional Fees


  $90,974.44 Other Professional Expenses



  C.       ​DISTRIBUTIONS

             $135,766,859.00 Secured Creditors
                       $0.00 Priority Creditors
             $278,252,161.94 Unsecured Creditors
                       $0.00 Equity Security Holders
Case 08-13041-CSS       Docto1465-1
               $0.00 Payments Debtors                       Filed 09/18/19               Page 3 of 3

   TOTAL DISBURSEMENTS (Sum of B & C):                    457,849,793.08

  If applicable, list portion of this total distributed by Trustee in Chapter other than Chapter 7
  (DO NOT include payments to debtor):
  $         ​0.00


  D.        ​CLAIMS ALLOWED

  List amount allowed to each class of creditors (whether paid in full or not). However, if the class
  receives nothing, enter "0" on the line.


   $135,766,859.00 Secured Creditors
             $0.00 Priority Creditors
   $519,747,261.67 Unsecured Creditors


  I certify under penalty of perjury that the information provided on this form is true and correct to
  the best of my knowledge, information, and belief.




                             cop
   Date: June 13, 2019

                         Matthew Cantor, Trustee
